EXHIBIT 10.44

AMENDMENT TO EMPLOYMENT AGREEMENT

          THIS AMENDMENT TO EMPLOYMENT AGREEMENT is entered into effective as of
July 1, 2013, by and between Electromed, Inc. (“Employer”), and Kathleen
Skarvan. (“Employee”).

          WHEREAS, Employer and Employee previously entered into an Employment
Agreement dated effective December 1, 2012 (the “Employment Agreement”); and

          WHEREAS, Employer and Employee desire to modify and amend the
Employment Agreement on the terms and conditions set forth in this Amendment to
Employment Agreement (the “Amendment”).

          NOW, THEREFORE, in consideration of the foregoing recitals, Employee’s
continued employment, the compensation Employee will receive in connection with
such continued employment, and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree to modify and amend
the Employment Agreement as follows:

          1.          Paragraph 2 of the Employment Agreement is hereby deleted
and replaced with the following:

                       “Term of Employment. The term of the Employee’s
employment hereunder shall commence on the Effective Date of this Agreement and
shall continue thereafter through the last day of fiscal year 2014 (“Initial
Term”), unless terminated earlier in accordance with Paragraph 4 of this
Agreement. The term of this Agreement and the Employee’s employment hereunder
shall automatically renew for successive fiscal year periods beyond the
expiration of the Initial Term (the “Renewal Term”), unless at least ninety (90)
days prior to the expiration of the Initial Term or any Renewal Term either
party hereto gives written notice to the other party that it does not intend to
renew this Agreement for the coming year. During the Initial Term or any Renewal
Term, this Agreement may be terminated pursuant to the terms of Paragraph 4 of
this Agreement.”

          2.          Paragraph 3.1 of the Employment Agreement is hereby
deleted and replaced with the following:

                       “Base Salary. As of the Effective Date, the Corporation
agrees to pay the Employee an annualized base salary of $210,000.00 for the
fiscal year ending June 30, 2014, which amount shall be earned by the Employee
on a pro rata basis as the Employee performs services and which shall be paid
according to the Corporation’s normal payroll practices. The Board of Directors
acting reasonably shall annually review and determine the amount of Base Salary
payable pursuant to this Paragraph 3.1.” 

          3.          The following paragraph is hereby added to Paragraph 3.2
of the Employment Agreement:

                       “Non-Equity Incentive Compensation. For the fiscal year
ending June 30, 2014, Employee shall receive a bonus in the maximum aggregate
amount of 30% of the base salary set forth in Paragraph 3.1 only if she achieves
the goals and milestones set forth in the Fiscal 2014 Officer Bonus Plan, as
such goals have been determined by, and as achievement against such goals will
be evaluated by, the Personnel and Compensation Committee of the Board of
Directors. Future Non-Equity Incentive Compensation will be determined by the
Personnel and Compensation Committee or the Board of Directors in their
discretion. If a bonus is earned in accordance with this Paragraph 3.2, it will
be paid to Employee by the Corporation by December 31, 2014 regardless of
whether she is employed by the Corporation on the date payable.”

--------------------------------------------------------------------------------



          4.          The following paragraph is hereby added to Paragraph 3.3
of the Employment Agreement:

                       “Stock Option. On the Effective Date, or if the Effective
Date is not a business day on which stocks listed on the NYSE MKT national
exchange are trading, the first such business day following the Effective Date,
Employee shall be granted a non-qualified stock option to purchase 15,000 shares
of the Corporation’s common stock pursuant to the Corporation’s 2012 Stock
Incentive Plan. The option shall have an exercise price equal to the fair market
value of the Corporation’s common stock on the date of the grant, shall have a
10-year term, and shall vest as to 5,000 shares on the last day of each of the
Corporation’s fiscal years ending June 30, 2014, 2015 and 2016. The remaining
terms of the option will be governed by the 2012 Stock Incentive Plan and the
non-qualified stock option agreement to be executed by the Corporation and the
Employee on or about the date of grant.”

          5.          Employee acknowledges that Employee agrees to the terms of
this Amendment and has entered into this Amendment voluntarily, understanding
that she had no obligation to do so and could choose to end her employment with
the Employer pursuant to the provisions of the Employment Agreement.

          6.          This Amendment may not be amended or modified except by a
writing signed by both parties.

          7.          Except as modified by this Amendment, the Employment
Agreement shall continue in full force and effect.

-2-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement the day
and year first above written.

 

 

 

 

 

Date:

July 1, 2013

 

ELECTROMED, INC.

 

 

 

 

 

 

 

 

By

/s/ Stephen Craney

 

 

 

 

Its: Chairman



 

 

 

 

Date:

July 2, 2013

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/ Kathleen Skarvan

 

 

 

 

Kathleen Skarvan

-3-

--------------------------------------------------------------------------------